Citation Nr: 1821117	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

As preliminary matter, the Board notes that, after certification of the claim on appeal, additional VA treatment records dated through November 2016 were added to the claims file.  The Agency of Original Jurisdiction (AOJ) has not considered this evidence in conjunction with this appeal, nor has a waiver of initial AOJ consideration of the evidence been received.  38 C.F.R. § 20.1304 (2017).  Nevertheless, as the claim for tinnitus is being granted herein and the claim for hearing loss is being remanded, the Veteran is not prejudiced by the Board's discussion of this evidence for the purpose of granting his claim for tinnitus or for issuing a comprehensive remand, as the AOJ will have the opportunity to consider this evidence in the adjudication of the service connection claim remaining on appeal.  [The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.]  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to his in-service hazardous noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for tinnitus herein, any deficiency found in VA's duties to notify and assist is rendered moot.  There is no prejudice to the Veteran in proceeding to decide this issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his tinnitus began as a result of the hazardous noise to which he was exposed in active service.  Pursuant to the Duty MOS Noise Exposure Listing, the Board concedes hazardous noise exposure due to the Veteran's duty military occupational specialty (MOS) as a weapons equipment technician.  The Board notes that, while the Veteran's actual MOS is not specifically listed in the Duty MOS Noise Exposure Listing, the MOS of aviation support equipment technician is listed and corresponds to a highly probable probability of noise exposure.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e (which stipulates that, if the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection).  Accordingly, the Board finds that the Veteran was likely exposed to hazardous noise in service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus.  However, throughout the appeal period, the Veteran has reported that his tinnitus has been constant since military service.  See July 2012 C&P Questionnaire and August 2014 and September 2016 VA Medical Center (VAMC) records.  Such statements are competent, credible, and probative of the presence of tinnitus in service and establish a continuity of relevant symptomatology for tinnitus.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Indeed, the Veteran's lay statements may also be competent and sufficient to establish a current diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Thus, in light of the Veteran's competent and credible reports of experiencing current symptoms of tinnitus and dealing with such symptoms since service, the Board finds that he has a current diagnosis of tinnitus.  This finding is supported by the results of the July 2012 VA audiological examination which indicated that the Veteran had recurrent tinnitus based on his reports.  

The Board further acknowledges the negative nexus opinion documented in the July 2012 VA audiology examination.  Nevertheless, the Board finds this nexus opinion inadequate for rating purposes.  In relevant part, the VA examiner failed to consider the noted significant threshold shift documented in the Veteran's service treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-34 (2007) (A VA examination is inadequate if it does not consider and address the relevant facts).  The Board notes that the VA examiner appears to have relied on the Veteran's reports that tinnitus began about 10 years earlier (or a year after he left military service).  Nevertheless, the examiner's opinion that tinnitus related to noise exposure is known to have immediate, not delayed, onset, is conclusory and inadequate for adjudication purposes.  An adequate rationale was not provided. 

In sum, the Board finds that the requisite elements of service connection are met.  The Veteran has a current diagnosis of tinnitus.  He has hazardous noise exposure in active service, and he has competently and credibly asserted a continuity of relevant symptomatology.  Thus, the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that remand is necessary prior to appellate consideration herein.  Indeed, additional development is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In pertinent part, at the July 2012 VA audiological examination, the VA examiner did not find a current hearing impairment.  However, since then, the Veteran has stated that his current hearing loss has gotten much worse.  See July 2014 VA Form 9 and September 2016 VA Treatment records.  Accordingly, a new VA examination is needed to determine whether the Veteran now has bilateral hearing loss due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any outstanding VA or private treatment records.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After the above records request has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any bilateral hearing loss that he may have.  The examiner must review pertinent documents in the Veteran's claims file, to include this remand, in conjunction with the examination.  All indicated studies should be completed and all findings must be fully reported.

(a)  The VA examiner should determine whether the Veteran has any current bilateral hearing loss disability for VA purposes.  

(b)  The VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed bilateral hearing loss had its onset during active service, or is otherwise related to active service.

In rendering the above opinion, the VA examiner should specifically consider and discuss the service treatment records from March 2000 and January 2001 indicating that the Veteran has a significant threshold shift in hearing acuity as well as the separation examination documenting the Veteran's reports of ear trouble and hearing loss. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.  The examiner should specifically consider the Veteran's statements that he first noticed hearing loss in service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the AOJ shall review and readjudicate the claim for service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


